Citation Nr: 1645607	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  13-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for prostate cancer as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1995, including service in Thailand during the Vietnam era.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his prostate cancer was due to herbicide exposure incurred while patrolling the perimeter of a Royal Thai Air Force Base while on active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for prostate cancer due to herbicide exposure have been met.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions, including the proper procedures for development and consideration of a claim for disability based on exposure to herbicides during service in Thailand during the Vietnam era.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); M21-1, Part IV, Subpart ii, Chapter 2, Section H.5.b.





II.  Legal Criteria

Generally, direct service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, including prostate cancer.  See 38 C.F.R. §§ 3.307(a)(b), 3.309(e).  [A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii).  In this case, there is no allegation or evidence that the Veteran has qualifying Vietnam service.]

VA has also established specific procedures for verifying exposure to herbicides in Thailand during the Vietnam era.  See M21-1.IV.ii.1.H.5.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis is extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  If herbicide exposure is established on this basis, it will allow for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1.IV.ii.1.H.5.b.

III.  Facts

The Veteran's medical records indicate that he has a current diagnosis of prostate cancer.  He maintains that he developed prostate cancer as the result of herbicide exposure during service in Thailand.  

The record indicates that the Veteran served in the U.S. Air Force, and that he was deployed to several bases in Thailand as part of the 635th Combat Support Group.  The record indicates that the Veteran first served at U-Tapao Airfield from January 1970 to July 1971, as a crew member with the munitions storage unit, and that he administered the buildup, storage, and supervision of munitions.  The Veteran states that he stopped in Vietnam on the way to his first deployment in Thailand.  A map of U-Tapao Airfield, provided by the Veteran, shows that 635th Combat Support Group had its headquarters along the flight line of the base, at the perimeter.  The Veteran states that he "policed" the munitions storage area by clearing debris and by inspecting the perimeter fence line.  The Veteran also states that he patrolled the perimeter fence line as an "augmentee" with base security police.  

Personnel records note the Veteran returned to the U.S. in 1971, to Loring Air Force Base, Maine.  The record also indicates that he served as a member of the 42nd Security Police Squadron.  A December 1971 performance report shows that the Veteran worked as a security guard, and that he protected the weapons storage area.  

The Veteran returned to Thailand, this time to Nakhon Phanom Royal Thai Air Force Base, for a deployment that lasted from March 1972 to March 1973.  The Veteran states that he again stopped in Vietnam on the way to Thailand, and that he performed duties similar to those assigned during his first deployment to Thailand.  He maintains that an enemy attack in 1972 led to increased policing of the base along the perimeter fence line, adjacent to the munitions storage area where he worked.  He also states that he was responsible for supervising munitions security augmentees, due to his experience as a security guard at Loring Air Force Base.  The Veteran reports that, as part of this role, he trained security personnel and "constantly traveled" the base perimeter.  

The Veteran returned to U-Tapao for a third deployment, which lasted from May 1974 to April 1976.  The record indicates that he performed duties similar to those performed during his first deployment. 

At his March 1995 retirement examination, the Veteran was noted as having an abnormal prostate.  A March 1995 Report of Medical Examination stated that the Veteran suffered from an enlarged superior pole of the right lobe of his prostate, and noted a "possible prostate mass."  An April 1995 urology consultation record noted that the Veteran had a prostate specific antigen (PSA) of 1.29.  The Veteran's PSA continued to climb after service, reaching 5.3 in September 2000.  The Veteran was diagnosed with prostate cancer shortly thereafter, and underwent a radical prostatectomy in April 2001. 

IV.  Analysis

In this case, the Veteran has a current diagnosis of prostate cancer, thus satisfying the first requirement for service connection.  Prostate cancer is one of the conditions that are presumptively service-connected under 38 C.F.R. §§ 3.307(a)(b) and 3.309(e), so the third requirement for service connection will be satisfied if the evidence establishes that the Veteran was exposed to herbicides during service.

As to herbicide exposure, the Veteran's file includes an August 2012 Joint Services Records Research Center (JSRRC) formal finding which states that the Veteran's personnel records and medical records do not show that the Veteran performed his duties near the perimeters of either U-Tapao or Nakhon Phanom.  The JSRRC also found no evidence to support the Veteran's report of visiting Vietnam in service. 

Although the record does not include documentation of perimeter duty assignments at either base, the Board finds that the Veteran's reports regarding his service in Thailand-specifically including his report of working along the fence line both as a crewman and as an augmentee with the security police-are generally consistent with the duties described in his service records.  These reports provide competent and credible evidence to support the Veteran's statements that he regularly worked along the perimeters of U-Tapao and Nakhon Phanom.  Moreover, the Veteran's March 1995 Report of Medical Examination provides persuasive evidence that the Veteran's prostate issues began while he was still in service. 

As there is no basis on which to question the credibility of the Veteran, and no evidence in the record to contradict his claims of perimeter contact, the Board affords the Veteran the full benefit of the doubt and finds that the Veteran was exposed to herbicide agents while he was stationed at U-Tapao and Nakhon Phanom.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  [Accordingly, a discussion as to whether the Veteran was exposed to herbicides during his brief stops in Vietnam is unnecessary.] 

Affording the Veteran the full benefit of the doubt, the Board finds that he was exposed to herbicides while serving in Thailand and that his prostate cancer can be presumed to be related to in-service herbicide exposure.    


ORDER

Service connection for prostate cancer is granted.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


